UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6187


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

BOBBY RAY HUNT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:09-cr-00034-FL-1; 7:12-cv-00230-FL)


Submitted:   June 16, 2016                  Decided:   June 29, 2016


Before SHEDD and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Bobby Ray Hunt, Appellant Pro Se.      Rudy E. Renfer, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bobby Ray Hunt seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                           The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability        will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,    a    prisoner         satisfies    this   standard      by

demonstrating        that     reasonable         jurists    would       find    that    the

district      court’s      assessment    of       the    constitutional        claims    is

debatable     or     wrong.      Slack   v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that       the    motion    states   a    debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Hunt has not made the requisite showing.                    Accordingly, we deny a

certificate of appealability and dismiss the appeal.                             We also

deny Hunt’s motion for a limited remand based on the district

court’s indication that it is likely to grant Hunt’s Fed. R.

Civ. P. 60(b) motion challenging the order denying relief on his

                                             2
§ 2255 motion.      As that motion seeks to raise a new habeas

claim, it is an unauthorized successive § 2255 motion and the

district   court   is   without   jurisdiction   to   consider    it.     See

Gonzalez v. Crosby, 545 U.S. 524, 530-32 (2005).                 We dispense

with oral argument because the facts and legal contentions are

adequately   presented    in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                   DISMISSED




                                      3